Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 87-104, drawn to an oral formulation comprising (i) a bioavailability enhancing component and (ii) an extended action component.
Group II, claim(s) 105-106, drawn to a method of using the oral formulation of claim 87.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an oral formulation comprising (i) a bioavailability enhancing component comprising (a) vegetable matter and/or synthetic cannabinoids and (b) an N-acylated fatty amino acid or a salt thereof; and (ii) an extended action component comprising (a) vegetable matter and/or synthetic cannabinoids and (b) a sustained release system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bender (US 2014/0248211 A1).  Bender teaches (claim 1 and [0277]) a method of treating cancer, wherein the method comprises administering a therapeutically effective amount of a therapeutic genet and an intracellular permeation enhancing agent and that its agents can be administered orally.  As the therapeutic agent, Bender teaches ([0197]) mitotic inhibitors, which are often plant alkaloids derived from natural products (instant vegetable matter).  As the intracellular permeation enhancing agent, Bender teaches ([0221]) N-[8-(2-hydroxybenzoyl)aminooctanoic acid (instant N-acylated fatty amino acid or its salt).  It would have been obvious to one skilled in the art to use plant alkaloids derived from natural products (as the therapeutic agent) and use N-[8-(2-hydroxybenzoyl)aminooctanoic acid (as the intracellular permeating enhancing agent) in Bender with a reasonable expectation of success.  Thus, Bender teaches instant bioavailability enhancing (immediate release) component.  Bender furthermore teaches ([0272]-[0273]) that its therapeutic agent can be formed into a controlled release composition and that the controlled release can be achieved by incorporating the therapeutic agent into an appropriate controlled release matrix (such as a hydrogel).  It would have been obvious to one skilled in the art to incorporate the plant alkaloids into a hydrogel to obtain a controlled (sustained) release composition (instant extended action component), and then combine it with Bender’s (immediate release) composition containing plant alkaloids and N-[8-(2-hydroxybenzoyl)aminooctanoic acid (instant bioavailability enhancing component) to form an oral formulation in order to administer the formulation to a cancer patient for both an immediate relief and a long-term relief.  Thus, Bender teaches or renders obvious instant oral formulation of claim 87.
A telephone call was made to Dr. Thu Nguyen (applicant’s representative) on August 24, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        October 23, 2021